Citation Nr: 0402812	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had periods of service with the United States 
Army Reserve between January 1981 and February 2001, 
including a period of active duty for training from June 15-
28, 1997.  A chronological statement of retirement points 
shows that she has had periods of active duty training every 
year from 1981 to 2000.  It appears that she usually had 
approximately two weeks of active duty training per year, 
with a few years (1984, 1985 and 1993) in which she had a 
total of approximately four weeks of active duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension.

A hearing was held at the RO in January 2001 before the 
undersigned Member of the Board.  The Board remanded the case 
for additional development in February 2001.  In June 2002, 
following additional development by the RO, the Board denied 
the appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).    In May 2003, 
the Secretary of Veterans Affairs and the veteran, through 
his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in May 2003.  The case has 
now been returned to the Board for further appellate review.

REMAND

The evidence which is of record includes service medical 
records such as the report of an electrocardiogram conducted 
in October 1988 as part of the appellant's over 40 
examination which shows that the results were considered to 
be borderline with low voltage and non specific STT changes.  
The report of a medical examination conducted at that time 
shows that blood pressure was 138/72.  

The report of a quadrennial examination conducted in December 
1992 reflects that the appellant's sitting blood pressure was 
138/102.  The summary of defects included increased blood 
pressure.  The report of an electrocardiogram conducted at a 
VA medical center in December 1992 shows that the results 
were interpreted as showing a normal sinus rhythm, and a T 
wave abnormality - consider anterior ischemia.  

The report of a service medical screening summary dated in 
January 1993 shows that the appellant's blood pressure of 
138/102 was mildly high, and that she should monitor it 
regularly and follow her doctor's suggestions regarding 
exercise, weight, diet, etc.  

The report of a medical examination conducted on June 24, 
1997, because the appellant was over 40, shows that her blood 
pressure reading was 135/94.  The summary of defects noted 
increased blood pressure.  It was recommended that her blood 
pressure be checked three times.  

A serial blood pressure check record also dated June 24, 
1997, shows that the appellant's blood pressure was taken 
repeatedly over the course of five days.  On the first day 
her morning readings were 162/96 on the left and 160/90 on 
the right.  Her afternoon readings that day were 160/82 on 
the left and 164/80 on the right.  On the second day her 
morning reading was 142/90 on the left and 138/90 on the 
right.  Her afternoon readings were 150/90 on the left and 
154/90 on the right.  On the third day her morning readings 
were 150/92 on the left and 150/90 on the right.  Her 
afternoon readings were 142/94 on the left and 150/90 on the 
right.  On the fourth day her morning readings were 134/96 on 
the left and 130/90 on the right.  Her afternoon readings 
were 150/90 on the left and 154/92 on the right.  On the 
fifth day, her morning readings were 140/90 on the left and 
142/90 on the right.  Her afternoon readings were 144/92 on 
the left and 150/90 on the right.  The record does not 
indicate that hypertension was diagnosed.   An 
electrocardiogram record shows that during the over 40 
examination the appellant was found to have a nonspecific T-
wave abnormality.  A diagnosis of inferior infarct, age 
undetermined, was crossed out.  

A letter dated in October 1997 from a private physician, 
Charles Quarles, M.D., reflects that he has followed the 
appellant for chronic sinusitis.  He stated that her blood 
pressures were usually normal.  He said that no EKG's had 
been done, so he could not comment about the onset of 
abnormal EKG's.  A letter from Dr. Quarles dated in September 
1998 indicates that the appellant was seen for hypertension.  

The appellant testified in support of her claim during a 
hearing held in January 2001.  She stated that when she first 
entered service in 1980 she did not have any problems with 
hypertension.  She also stated that she was never treated for 
hypertension until her period of active duty for training in 
June 1997.  Although the appellant's representative indicated 
that she was not feeling well and went on sick call, the 
appellant indicated instead that the elevated blood pressure 
readings in June 1997 were simply noted on a physical.  At 
that time she underwent a physical examination and then a 
five day blood pressure check was performed.  She also stated 
that she was not aware of having hypertension in 1992.  She 
said that she did exercises such as pushups and sit-ups 
during her period of active duty training.  She stated that 
her blood pressure problems first surfaced in the military, 
but conceded that her duties in the military, as a nurse at a 
hospital, were not really stressful and were the same as in 
her civilian job.  

In the decision of June 2002, the Board noted that the 
appellant contended that hypertension was incurred during a 
period of active duty for training in June 1997.  The Board 
found, however, that hypertension existed prior to that 
period of training and had not been aggravated.  In the Joint 
Motion, the parties noted, although the Board had cited 
evidence showing elevated blood pressure before the 1997 
period of active duty for training, the Board did not 
consider whether the elevated blood pressure may have been 
incurred or aggravated during an earlier period of active 
duty training.  The Joint Motion further noted that such 
consideration was impeded by the absence of service 
department confirmation of the exact dates of each period of 
appellant's active duty training, and that there is no 
service department statement that this information is 
unavailable.  The Board was instructed in the Joint Motion to 
again try to confirm each period of appellant's service 
before determining whether she incurred or aggravated a blood 
pressure disorder during one of those periods.  The case must 
be remanded to obtain this development.

It was further noted in the Joint Motion that the Board 
should discuss whether the duty to assist required the VA to 
obtain a competent medical opinion as to whether any current 
hypertension is causally related to elevated blood pressure 
noted in service.  The Board concludes that such an opinion 
would be useful in evaluating the claim.  This development 
must also be obtained through a remand.  

Finally, the Board was instructed to ensure that the VA 
provides the appellant with the evidentiary notice as 
required by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Act is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles (John) v. Principi, 16 Vet. App. 
370 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

2.  The RO should contact the appropriate 
service department to verify the 
appellant's periods of reserve service.  
The service department should be 
requested to provide written verification 
if no additional information is 
available.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
cardiovascular examination to show the 
nature and etiology of any blood pressure 
disorder.  All tests and studies deemed 
appropriate should be performed and all 
clinical findings should be reported in 
detail.  A complete history of the 
claimed disorder should be obtained from 
the appellant.  The examiner is requested 
to review the evidence contained in the 
claims file (summarized above), 
particularly the service medical records 
dated in June 1997 showing blood pressure 
readings, and offer an opinion as to 
whether these readings reflect the 
presence of hypertension and, if so, 
whether it is at least as likely as not 
that the appellant's manifestation of 
symptoms of hypertension were noted so 
close to the beginning of the appellant's 
period of active duty for training in 
June 1997 that the disease could not have 
originated in so short a period, and 
establishes pre-service existence 
thereof.  If so, the examiner should also 
offer opinions as to (1) whether the pre-
existing hypertension was aggravated 
during that June 1997 period of service 
and (2) the likelihood that hypertension 
had its onset or was aggravated during 
any previous period of service.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the appellant's 
medical records were reviewed.

4.  The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




